OPINION of the Court, by
Ch. J. Borra.
This is a'writ of error to a judgment taken by default in an action of ejectment.
Tiie demise laid in the declaration is alleged to have been made by “ John Gilkerson, attorney in fact for the heirs of James Gilkerson, deceasedThis mode of laying the demise, without naming the lessors of the plaintiff, is certainly not warranted by any precedent, and cannot, we apprehend, be justified upon principle. They ought to be named, not only because they are the real plaintiffs and liable to costs, but that the tenant in possession might know with certainty who sets up title, and be thereby enabled to controvert their right. The declaration is therefore insufficient, and the judgment consequently erroneous.
Judgment reversed,